DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 9/23/21.  Claims 1, 3-8, 10-17, 19, and 20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps et al. (US 2015/0348591), and further in view of Lee et al. (US 2015/0007192) and King et al. (US 2004/0158432).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps et al. (US 2015/0348591), and further in view of Lee et al. (US 2015/0007192) and King et al. (US 2004/0158432).


collecting, at a server system managing a set of IoT devices, a first set of sensor data from a first sensor in a first IoT device and a second set of sensor data from a second sensor in a second IoT device (Kaps, pa 0191, collect data from sensors & pa 0275, combining sensor data from multiple sensors to detect events); 
extracting, using a statistical model separating the first set of sensor data into a first signal component and a first noise component (Kaps, pa 0195, noise may be filtered from the motion capture data before sending), a first set of significant sensor data from the first set of sensor data, the first set of significant sensor data comprising the first signal component (Kaps, pa 0275, When the system detects an abrupt increase 3020 in the average speed of users in an area, it determines that a "major incident" 3030 has occurred at that local area), the first set of sensor data including data of a first event, the first set of significant sensor data representing the first event (Kaps, pa 0275, analyze individual sensor data to determine individual events); 
weighting, according to a set of factors, each term in a first set of terms, a term in the first set of terms comprising a portion of the first set of significant sensor data (Kaps, pa 0275, One or more embodiments may assign different weights to individual events based on their sensor data for example, and use weighted sums rather than raw counts compared to threshold values to detect events.); 
identifying a first set of critical variables describing the first event (Kaps, pa 0275, The average speed metric used in FIG. 30 is for illustration; one or more embodiments may calculate any desired aggregate metrics from multiple sensor data feeds, and may use these metrics in any desired manner to detect and characterize events & combining sensor data from multiple sensors to detect events); 
extracting, using the statistical model, a second set of significant sensor data from the second set of sensor data, the second set of significant sensor data comprising a second signal component of the second set of sensor data (Kaps, pa 0275, When the system detects an abrupt increase 3020 in the average speed of users in an area, it determines that a "major incident" 3030 has occurred at that local area), the second signal component separated from a second noise component of the second set of sensor data by the statistical model (Kaps, pa 0195, noise may be filtered from the motion capture data before sending), the second set of sensor data including data of a second event, the second set of significant sensor data representing the second event (Kaps, pa 0275, analyze individual sensor data to determine individual events); 
weighting, according to the set of factors, each term in a second set of terms, a term in the second set of terms comprising a portion of the second set of significant sensor data (Kaps, pa 0275, One or more embodiments may assign different weights to individual events based on their sensor data for example, and use weighted sums rather than raw counts compared to threshold values to detect events.); 
identifying a second set of critical variables describing the second event and a second event type of the second event (Kaps, pa 0275, analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred. & combining sensor data from multiple sensors to detect events).
Kaps doesn't expressly discuss identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample event type, a first set of critical variables describing the first event and a first event type of the first event; adding, to a sensor equivalence ontology classified by event type, a first relationship between the first set of critical variables and the first event type; identifying, by computing a cosine of an angle between a vector representation of Page 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second event type of the second event; adding, to the sensor equivalence ontology, a second relationship between the second set of critical variables and the second event type; and classifying, within the sensor equivalence ontology responsive to determining that the first event type is the same as the second event type, the first sensor in the first IoT device and the second sensor in the second IoT device to be different variants of a class of sensors that is configurable to sense the first event type.

extracting, using a statistical model, a first set of significant sensor data from the first set of sensor data, the first set of sensor data including data of a first event, the first set of significant sensor data representing the first event (Lee, pa 0101, The ontology agent 220 converts the received property information of the sensors into the resource instance data depending on the resource ontology schema stored in the data storage processor 240. Further, the ontology agent 220 stores the converted resource instance data in the data storage processor 240 (S240).);
identifying a first set of critical variables describing the first event (Lee, pa 0056, The resource management processor 250 communicates with the resources through a communication means. When the dynamic change factors (for example, when new resources are installed, when locations of the existing resources are changed, and the like) occur, the resource management processor 250 recognizes the dynamic change in the resources and informs the ontology agent 220 of the changed resources.)
adding, to a sensor equivalence ontology classified by event type (Lee, pa 0040, dynamic resource management architecture (for example, autonomous resource subscription (ARS) architecture) based on the community ontology. For example, the ARS architecture is architecture to allow a system to dynamically allocate or release resources to or from communities to be suited to a goal of communities, when properties of resources included (allocated) in the communities are changed or new resources are added under the globally opened environment.), a first relationship between the first set of critical variables and the first event type (Lee, pa 0073-0075, The community instance definition module 210 may allow the user or the applications to specify (write) basic property information of communities for dynamic resource management… The basic template uses the properties of communities to be generated as input parameters to define the community instances based on a logic operation between the input parameters & pa 0102, Based on process S250, the ontology data interference processor 230 may determine whether the generated resource instances correspond to any of the stored community instances. & pa 0086-0087, the ontology agent 220 may generate the resource instances for the corresponding sensors at the changed location and store the generated resource instances in the data storage processor… the new ontology class may be defined or the previously defined ontology classes may be connected and used. Examiner Note: the community instance represents the event in the ontology because it describes the data that corresponds to a given event);
extracting, using the statistical model, a second set of significant sensor data from the second set of sensor data, the second set of sensor data including data of a  (Lee, pa 0101, The ontology agent 220 converts the received property information of the sensors into the resource instance data depending on the resource ontology schema stored in the data storage processor 240. Further, the ontology agent 220 stores the converted resource instance data in the data storage processor 240 (S240).); 
identifying a second set of critical variables describing the first event (Lee, pa 0056, The resource management processor 250 communicates with the resources through a communication means. When the dynamic change factors (for example, when new resources are installed, when locations of the existing resources are changed, and the like) occur, the resource management processor 250 recognizes the dynamic change in the resources and informs the ontology agent 220 of the changed resources.)
adding, to the sensor equivalence ontology, a second relationship between the second set of critical variables and the second event type (Lee, pa 0102, Based on process S250, the ontology data interference processor 230 may determine whether the generated resource instances correspond to any of the stored community instances. Examiner Note: the system of Lee collects and analyzes data over time, thus receives several sets of sensor data that is stored); 
classifying, within the sensor equivalence ontology responsive to determining that the first event type is the same as the second event type (Lee, pa 0084, the apparatus 200 for managing a resource determines whether the resources in the changed state match any of the community instances. Examiner Note: ontology with community instances are analyzed for property data that matches that of the new , the first sensor in the first IoT device and the second sensor in the second IoT device to be different variants of a class of sensors that is configurable to sense the first event type (Lee, Fig. 8, ontology in data storage processor & pa 0084-0085, classifying a resource instance R2 under community instance C1 with resource instance R1 & pa 0110, it is possible to generate communities by grouping resources (for example, sensor) according to the goal or the condition using the semantic ontology method for the user to easily use the resources and dynamically manage the resources based on the communities).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kaps with the teachings of Lee because it provides defined resources suited towards a specific goal of services for easy use by users (Lee, pa 0005).
Kaps in view of Lee doesn't expressly discuss identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample event type, a first set of critical variables describing the first event and a first event type of the first event; and identifying, by computing a cosine of an angle between a vector representation of Page 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1 the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second event type of the second event.
identifying, by comparing a vector representation of the weighted first set of terms (King, pa 0057, process the scaled differences to generate a process unit vector) with each of a set of vector representations of weighted sets of terms, each weighted set of terms representing a sample event of a sample event type  (King, pa 0058, process the scaled library vectors to generate library unit vectors), a first set of critical variables describing the first event and a first event type of the first event (King, pa 0060, calculate a cosine of the process unit vector and library unit vector to determine an angle and a match that indicates abnormal behavior); 
identifying, by computing a cosine of an angle between a vector representation ofPage 2 of 17 Trim et aL -- A pication No. 16/734,041: Atorney Docket No. P201805774US1 the weighted second set of terms and each of the set of vector representations of weighted sets of terms, a second set of critical variables describing the second event and a second event type of the second event (King, pa 0021, the processing system is configured to store the process vector as a new one of the library vectors and associate an abnormal operation with the new library vector in response to an unknown classification. & pa 0060, calculate a cosine of the process unit vector and library unit vector to determine an angle and a match that indicates abnormal behavior); and 
classifying, within the sensor equivalence ontology responsive to determining that the first event type is the same as the second event type (King, pa 0061-0064, classification control classifies the deviation if there is a match within the library for the vector).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With respect to claim 3, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein the first set of significant sensor data comprises sensor data occurring with less than a threshold frequency (Kaps, 0234, the computer may accept selection criteria for a metric 2010 of interest associated with the motion analysis data or event data of the sequence of events…a user may provide criteria such as metrics 2010 exceeding a threshold, or inside a range, or outside a range, as 2011).  

With respect to claim 4, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein the first set of significant sensor data comprises sensor data collected at fewer than a threshold number of sensors within a predetermined time range (Kaps, 0234, the computer may accept selection criteria for a metric 2010 of interest associated with the motion analysis data or event data of the sequence of events…a user may provide criteria such as metrics 2010 exceeding a threshold, or inside a range, or outside a range, as 2011).  

With respect to claim 5, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a sensor data frequency factor (Kaps, pa 0195).  

claim 6, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a collection data frequency factor (Kaps, pa 0198, The data capture rate may be high and if so, there are significant amounts of data that is being captured).  

With respect to claim 7, Kaps in view of Lee teaches the computer-implemented method of claim 1, wherein a factor in the set of factors comprises a data length normalization factor (Kaps, pa 0233).

	With respect to claims 8 and 10-14, the limitations are the same as claims 1-7, in the form of a computer usable program product, and are rejected for the same reasons.
With respect to claim 15, Kaps in view of Lee teaches the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Lee, Fig. 1 & pa 0154, mobile device, network, server database).
With respect to claim 16, Kaps in view of Lee teaches the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote 

	With respect to claims 17 and 18-20, the limitations are the same as claims 1-4, in the form of a computer system, and are rejected for the same reasons.

Response to Amendment
Rejections under 35 U.S.C. 101 
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-20 has been withdrawn. 

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of King et al. (US 2004/0158432).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169